Citation Nr: 0425095	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of exposure to herbicides.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1967.  The veteran also has unverified periods of active and 
inactive duty for training in the reserves between 1972 and 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

In November 2002, the veteran filed a Notice of Disagreement 
with the denial of service connection for hearing loss, post-
traumatic stress disorder, psoriasis, and for diabetes 
mellitus, Type II, as a result of exposure to herbicides.  In 
April 2003, the RO provided the veteran with a Statement of 
the Case, which covered all four issues.  The veteran then 
filed a VA Form 9, endorsing the statement "I have read the 
Statement of the Case...I am only appealing these issues," 
then indicating, Diabetes Type II, HTN (hypertension), and 
hearing loss."  Because no Notice of Disagreement with the 
denial of service connection for hypertension had been 
submitted previously, the VA Form 9 was construed as such.  
However, after a Statement of the Case was issued in 
September 2003, addressing the appeal for service connection 
for hypertension, no further correspondence was received that 
can be construed as a Substantive Appeal on this matter, and 
it is now more than 60 days from the date of issuance of the 
statement of the case, and over one year from issuance of 
notice of the rating decision that denied service connection 
for hypertension.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  It 
is pertinent to note that, after the SOC for hypertension was 
issued, the claim of service connection for hypertension was 
not raised in subsequent written argument submitted on behalf 
of the veteran in April 2004 (VA Form 646) or during a Board 
hearing held in May 2004, in Washington, D.C., before the 
undersigned.  

In view of the foregoing, the only issues presently before 
the Board are service connection for diabetes mellitus, Type 
II, as a result of exposure to herbicides and service 
connection for hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the file reveals the veteran underwent VA 
compensation and pension physical examinations in September 
and December 2001.  In September, the examiner diagnosed mild 
to moderate sensorineural hearing loss and he noted that the 
history of noise exposure on the flight deck would suggest 
possible service connection, but he could not opine that 
service connection was as likely as not due to noise exposure 
without speculation.  The examiner indicated that the claims 
file was not available for his review.  "The duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation will be a 
fully informed one."  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As a review of the relevant medical evidence in the 
claims file is important to render the requested nexus 
opinion in this case, the Board finds that another 
examination that is based upon such a review is warranted.

The veteran testified at a videoconference in May 2004 from a 
VA office in El Paso, Texas, while his representative 
participated from the RO in Waco, Texas, and the undersigned 
presided from Washington, D.C.  The veteran's representative 
indicated during a prehearing conference that he would be 
faxing a lay statement in support of his claim along with a 
signed waiver of RO review.   He also referred to the 
statement during the hearing.  (Board Transcript (BT.) at p. 
5)  The Board has been unable to locate the evidence in the 
claims file.  Due to the multiple venues of the 
videoconference, the Board is of the opinion that another 
copy of the document should be requested.

Lastly, the Board notes the RO's finding that the veteran's 
active duty service medical records are unavailable.  The 
record reflects a VA Form 21-6789 (Deferred Rating Decision) 
dated in January 2001, which states "per pies, birls shows 
smrs to be in VA possession; no request can be submitted."  
In June 2001, the RO requested the veteran's active duty 
service medical records from VA's Records Management Center 
(RMC), which elicited a negative response.  The RO emailed a 
second request to the RMC in April 2002.  Again, RMC replied 
that the facility had none of the veteran's service medical 
records.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), imposes a duty on VA to 
continue its efforts to obtain records from a Federal 
department or agency under 38 U.S.C.A. § 5103A(b) or 
subsection (c) [38 U.S.C.A. § 5103A(c)], until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  The Court of Appeals for the Federal Circuit has 
established that VA does not fulfill its duty to obtain 
records by only one attempt.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) (overruled on other grounds).  Although 
it is apparent that the RO has made two unsuccessful attempts 
to obtain the veteran's active duty service medical records 
from the RMC, the Board finds that, since this case must be 
returned for additional development, another attempt should 
be made to secure the missing records.  38 U.S.C.A. 
§ 5103A(g).  Further, all of the veteran's active duty and 
inactive duty for training dates should be clarified and the 
RO should obtain any medical records relating to all duty 
periods that may be available.




Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO must clarify all of the 
veteran's active duty, active duty for 
training and inactive duty for training 
dates.  Any medical records relating to 
the active and inactive for duty periods 
that may be available must be secured and 
associated with the claims file.

2.  The RO must contact the National 
Personnel Records Center (NPRC), the RMC, 
and any other appropriate records 
depository and request all service 
medical records of the veteran that may 
be available, with specific requests for 
both inpatient and outpatient records and 
any available entrance and separation 
examinations.  All evidence and responses 
received from this request should be 
incorporated into the claims file.  The 
NPRC should be requested to indicate if 
these records are now unavailable and 
provide leads on other sources where 
these records may be located.  All leads 
should be followed-up by VA.  Development 
of this evidence should continue until VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
these records would be futile.  Such a 
determination must be made for the 
record.

3.  The RO should contact the veteran 
and request the original or a copy of 
the lay statement of Chief Warrant 
Officer B.S.C., referenced at page 5 of 
the Board transcript.  He should be 
afforded a reasonable time to respond.

4.  After all reasonable efforts have 
been expended to obtain service medical 
records and available records have been 
associated with the file, the veteran 
should be afforded an examination by an 
appropriate medical provider to 
determine the nature, severity and 
etiology of any hearing disabilities.  
The examination report should include 
the results of a controlled speech 
discrimination test (Maryland CNC) and a 
pure tone audiometry test.  The 
examination should be conducted without 
the use of hearing aids.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Attention should 
be directed particularly to the 
audiological examinations performed in 
active service, if available, and in 
reserves service in 1972.  The examiner 
should also note the Medical 
Surveillance Questionnaire, which 
indicates the veteran worked as an 
insurance agent from 1968 to 1972, as a 
highway patrolman with Sheriff's Dept. 
from 1972 to 1976, and as a food broker 
from 1976 and thereafter with three 
private companies, and where he denied 
any potentially hazardous physical or 
chemical exposure during these jobs and 
he denied any protective equipment worn.  
After the examination and a review of 
the evidence in the claims folder, 
including service and VA medical 
records, the provider should express 
opinions as to the following:

(a) What are the nature, etiology and 
diagnosis of any hearing disability 
present during service or within one 
year of service;

(b) What is the etiology and correct 
diagnosis of any current hearing 
disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current hearing disability, if any, and 
any in-service disorders, bearing in 
mind his military occupational specialty 
in aviation ordinance and any subsequent 
civilian employment and activity.

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

6.  The RO should then readjudicate the 
claims for service connection for 
diabetes mellitus, Type II, as a result 
of exposure to herbicides and service 
connection for hearing loss.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




